Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2019 and 10/29/2019 are noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 16 and 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In each of the claims 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the applicant claims “a right posterior end; a left posterior end positioned opposite the right posterior end;”. It is noted that no additional structure has been claimed with respect to the posterior ends, therefore, it is unclear what structure is being claimed as only ends are claimed.  It is suggested that the applicant amend the claims to claim the frame elements before the posterior ends so that the claim limitations are clear as to what structure is being claimed. 
The term "generally" in claims 2 and 15 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation is being interpreted as the frames are in the shape of an arch.
With respect to claims 5 and 16 it is unclear what the applicant is trying to claim with respect to the limitation “the upper frame and the lower frame include two or more radii of curvature between the right posterior end and the left posterior end”. For examination purposes, the limitation is being interpreted as the frames have at least two curves, however, the applicant should amend the claims to clarify.
With respect to claim 7, the applicant has claimed a first distance and a second distance between the anterior ends of upper and lower frames, specifically the second distance being the distance between them upper and lower frames in the constrained shape.  Therefore, it is unclear how the claimed “a height between the upper anterior end and the lower anterior end” when in the constrained shape is different than the claimed second distance.  For examination purposes, the claimed height and second distance is being interpreted as being the same. 
The term "substantially" in claim 8 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation is being interpreted as the majority of the upper and lower frame are within the mouth.
Claim 13 has the same issues regarding the claimed “a right posterior end; a left posterior end opposite the right posterior end;” as discussed above with respect to claim 1. 
With respect to claim 15, the applicant claims “an upper frame is positionable” and “a lower frame is positionable”, however, it is noted that an upper and lower frame has previously been claimed, therefore the limitations are unclear. For examination purposes, the limitation is being interpreted as –the upper frame- and –the lower frame-.
Claim 19 has the same issues as discussed above with respect to claims 1 and 16 regarding the limitations of “two or more radii”. 
Claim 20 has the same issues as discussed above with respect to claim 7 regarding the claimed “height”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-5, 7-8, 11-16, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Leal (5,199,872).
Regarding claim 1, Leal discloses a soft tissue retraction device 10/10a comprising: a right posterior end; a left posterior end positioned opposite the right posterior end (see annaoted figure); an upper frame 12/12a having an upper anterior 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 2, Leal further discloses wherein the upper frame and the lower frame generally coincide with an arch shape (see figs. 1-2 and 4-5, annaoted figure), 
Regarding claim 3, Leal further discloses wherein the upper frame is positionable around an outer surface of an upper dental arch and the lower frame is positionable around an outer surface of a lower dental arch (see abstract)
Regarding claim 4, Leal further discloses the device further comprising a lip rest 32 that extends from the upper anterior end and configured to protrude an upper lip away from teeth of an upper dental arch of a patient (see figs. 1-4, such that element 32 would function as claimed when placed in the mouth).
Regarding claim 5, Leal discloses the upper frame and the lower frame include two radii of curvature between the right posterior end and the left posterior end (see figs. 1-4, such that each from has a curve from the anterior end to the left posterior end and a second curve from the anterior end to the right posterior end, see 112 rejection above regarding how the limitation is being interpreted).
Regarding claim 7, Leal further discloses the upper frame and the lower frame are configurable in a constrained shape and in an unconstrained shape (see figs. 1-2 and 4-5, such that in fig. 2 the shape is in a constrained shape due to the user pressing 
Regarding claim 8, Leal further teaches wherein the upper frame and the lower frame are sized and configured to reside substantially entirely within the mouth when configured in the unconstrained shape (col. 5, ll. 15-32, see abstract).
Regarding claim 11, Leal further teaches wherein each of the first lateral extension and the second lateral extension is posteriorly curved to extend posteriorly behind the left and right posterior end (see second annaoted figure, such that the lateral extension is connected to the posterior ends and extends posterior and curves).
Regarding claim 12, Leal further teaches wherein each of the first lateral extension and the second lateral extension are configured to extend posteriorly behind posterior teeth in a mouth and configured to permit engagement of occlusal tooth surfaces of the posterior teeth ((such that when placed in the mouth, the structure is capable of functioning as claimed, such that the lateral extensions are placed behind 
Regarding claim 13, Leal discloses a soft tissue retraction device 10/10a configured to create a working field in a mouth of a patient (col. 5, ll. 15-32, see abstract), the soft tissue retraction device comprising a right posterior end; a left posterior end opposite the right posterior end; a lower frame 14/14a including an anterior end, the lower frame extending from the anterior end to the right posterior end and to the left posterior end; a tongue retractor 26/26a configured to limit movement of a tongue of the patient; and a cross member including: a first lateral extension interconnected with the lower frame at the left posterior end and with the tongue retractor, the first lateral extension extending towards the right posterior end and being posteriorly curved between the left posterior end and the tongue retractor to extend posterior to the left posterior end; and a second lateral extension interconnected with the lower frame at the right posterior end and with the tongue retractor, the second lateral extension extending towards the left posterior end and being posteriorly curved between the right posterior end (see annotated figures above and detailed discussion regarding the posterior curve in claim 1).
Regarding claim 14, Leal discloses the device further comprising an upper frame 12/12a having an upper anterior end, wherein the upper frame extends from the upper anterior end to the right posterior end and the lower frame is interconnected with the upper frame at the right posterior end and the left posterior end (see annaoted figure above).
Regarding claim 15, Leal discloses the device wherein the upper frame 12/12a and the lower frame 14/14a generally coincide with an arch shape (see figs. 1-2, 4-5), the upper frame is positionalbe around an outer surface of an upper dental arch and the lower frame is positionable around an outer surface of a lower dental arch (see abstract, figs. 1-2 and 4-5).
Regarding claim 16, Leal discloses the upper frame and the lower frame include two radii of curvature between the right posterior end and the left posterior end (see figs. 1-4, such that each from has a curve from the anterior end to the left posterior end and a second curve from the anterior end to the right posterior end, see 112 rejection above regarding how the limitation is being interpreted).
Regarding claim 18, Leal discloses wherein each of the first lateral extension and the second lateral extension are configured to extend posteriorly behind posterior teeth in the mouth and configured to permit engagement of occlusal tooth surface of the posterior teeth (such that when placed in the mouth, the structure is capable of functioning as claimed, such that the lateral extensions are placed behind the posterior teeth and the user is able to bite down and permit occlusal contact of the posterior teeth).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leal (5,199,872) as applied to claim 1 above, and further in view of Patrickus (2005/0227199).
Leal teaches the invention as substantially claimed and discussed above, including the upper frame, the lower frame, the cross member, and the tongue retractor is a single piece (see figs. 1-2 and 4-5, such that the final product is formed in one single piece), however, does not specifically teach the upper frame, the lower frame, the cross member, and the tongue retractor are comprised of plastic.
Patrickus teaches a dental retraction device wherein the device is one piece and made of plastic (see par. 14). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the material of the retractor as taught by Leal with a plastic material as taught by Patrickus since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leal (5,199,872) as applied to claim 1 above, and further in view Inoue (4,589,848).
Leal teaches the invention as substantially claimed and discussed above including the tongue retractor is configured to limit movement of a tongue of a patient, however, does not specifically teach the tongue retractor includes a membrane that extends towards the upper anterior end to create space configured to receive the tongue. 
Inoue teaches a retractor wherein the tongue retractor includes a membrane that extends towards the upper anterior end to create space configured to receive the tongue (see specifically figs. 13-14, such that the upper anterior end in a direction towards the front of the upper arch, col. 2, ll. 67-68 regarding material which is a membrane). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Leal with the shape membrane of the tongue retractor in order to provide a space for the tongue to present the user with a more comfortable tongue retraction device and to cover the tongue to prevent accidental contact with the tongue during a procedure. 

Claims 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leal (5,199,872) as applied to claim 1 above, and further in view of Bolbolan (5,931,673).
With respect to claim 10, Leal teaches the invention as substantially claimed and discussed above, however, does not specifically teach the tongue retractor includes a polymer structure and a membrane connected to the polymer structure, the membrane being configured to deflect a tongue from a working field.  
Bolbolan teaches a tongue retractor which includes a polymer structure 50 and a membrane 45 connected to the polymer structure, the membrane being configured to deflect a tongue from a working field (col. 2, l. 64, col. 3, ll. 18-20, col. 4, ll. 5-15, specifically silicone is a polymer and the frame/resilient member may be made of silicone). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the material of the tongue retractor taught by Leal with the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)) and to modify the tongue retractor of Leal to include the membrane as taught by Bolbolan in order to assist in keeping the working area dry.
With respect to claim 17, Leal teaches the retraction device wherein the tongue retractor comprises an elongated structure with an upper end (the curved end near reference 28) and a lower end (the end of the curved structure connected to the lateral elements) and the tongue retractor is configured to deflect the tongue from a working field, however, does not specifically teach a membrane and the upper and lower end are comprised of a polymer structure  and the membrane is connected to the polymer structure. 
Bolbolan teaches a tongue retractor which includes a polymer structure 50 and a membrane 45 connected to the polymer structure, the membrane being configured to deflect a tongue from a working field (col. 2, l. 64, col. 3, ll. 18-20, col. 4, ll. 5-15, specifically silicone is a polymer and the frame/resilient member may be made of silicone). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the material of the tongue retractor taught by Leal with the polymer taught by Bolbolan since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin,.
Claims 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leal (5,199,872) in view of Bolbolan (5,931,673).
With respect to claim 19, Leal teaches a soft tissue retraction device 10/10a comprising a lower arch frame 14/14a including a lower anterior end, the lower arch frame extending from the lower anterior end to a right posterior end and from the lower anterior end to a left posterior end (see annotated figure above), and the lower arch frame including two or more radii of curvature between the right posterior end and the left posterior end (see figs. 1-4, such that each from has a curve from the anterior end to the left posterior end and a second curve from the anterior end to the right posterior end, see 112 rejection above regarding how the limitation is being interpreted); an upper arch frame 12/12a interconnected with the lower arch frame, the upper arch frame including an upper anterior end, extending from the upper anterior end to the right posterior end and from the upper anterior end to the left posterior end (see annaoted figure above), and including two or more radii of curvature between the right posterior end and the left posterior end (see figs. 1-4, such that each from has a curve from the anterior end to the left posterior end and a second curve from the anterior end to the right posterior end, see 112 rejection above regarding how the limitation is being interpreted); a tongue retractor 26/26a, the tongue retractor being configured to deflect a tongue from a working field; a first lateral extension interconnected with the lower arch frame, the upper arch frame, and the tongue retractor, the first lateral extension 
Bolbolan teaches a tongue retractor which includes a polymer structure 50 and a membrane 45 connected to the polymer structure, the membrane being configured to deflect a tongue from a working field (col. 2, l. 64, col. 3, ll. 18-20, col. 4, ll. 5-15, specifically silicone is a polymer and the frame/resilient member may be made of silicone). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the material of the tongue retractor taught by Leal with the polymer taught by Bolbolan since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 
Regarding claim 20, Leal further discloses the upper frame and the lower frame are configurable in a constrained shape and in an unconstrained shape (see figs. 1-2 and 4-5, such that in fig. 2 the shape is in a constrained shape due to the user pressing the upper and lower frame together); in the unconstrained shape, the upper anterior end of the upper frame and lower anterior end of the lower frame are positioned a first distance from one another (such as in figs. 1 and 4-5); in the constrained shape, the upper anterior end of the upper frame and lower anterior end of the lower frame are a second distance from one another, the second distance being less than the first distance (such as in fig. 2 when the user applies a force); in the unconstrained shape, the upper frame and the lower frame create an working field in a mouth of a patient around teeth of the patient; and in the constrained shape, the upper frame and the lower frame are inwardly collapsed to narrow a height between the upper anterior end and the lower anterior end to facilitate insertion into a mouth of the patient (col. 5, ll. 15-32).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-9, 11-15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 10-12, 14, 18-20 and 23 of U.S. Patent No. 10,307,049. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘049 teaches a soft tissue retraction device comprising: a right posterior end; a left posterior end positioned opposite the right posterior end; an upper frame having an upper anterior end, the upper frame extending from the upper anterior end to the right posterior end and to the left posterior end; a lower frame that is interconnected with the upper frame at the right posterior end and the left posterior end, the lower frame having a lower anterior end and extending from the lower anterior end to the right posterior end and to the left posterior end (see claim 1 regarding the upper and lower frame and the respective ends, also claim 12, 19); a cross member including: a first lateral extension interconnected with the lower frame and the upper frame at the left posterior end, and a second lateral extension interconnected with the lower frame and the upper frame at the right posterior end; and a tongue retractor attached to the first lateral extension and the second lateral extension (see claim 1 regarding the first and second lateral extensions and tongue retractor also 12, 19), wherein each of the first lateral extension and the second lateral extension is posteriorly curved between the left posterior end and right posterior end (see claim 1, also 12, 19).
Regarding claim 2 ‘049 teaches, wherein the upper frame and the lower frame generally coincide with an arch shape (see claim 1 regarding the upper and lower frame element are positionable around an outer surface of the dental arch, therefore, the frames would obviously have an arch shape, also claim 14).

Regarding claim 3‘049 teaches, the upper frame is positionable around an outer surface of an upper dental arch; and the lower frame is positionable around an outer surface of a lower dental arch (see claim 1 regarding the positioning of the frames).
Regarding claim 4 ‘049 teaches, further comprising a lip rest that extends from the upper anterior end and configured to protrude an upper lip away from teeth of an upper dental arch of a patient (see claim 5).
Regarding claim 6 ‘049 teaches, the flexible frame is comprised of a plastic material (see claim 10), however, does not specifically teach all the elements are of one piece and plastic, however, it would have been obvious to one having ordinary skill in the art before the invention to modify the invention to include all the parts being made of a single known material as an obvious matter of design choice.     
Regarding claim 7, ‘049 teaches the frame being collapsible for insertion into the mouth and then expandable to retract the soft tissue (see claim 1), therefore, it is noted that it would have been obvious to one having ordinary skill in the art that the upper frame and the lower frame are configurable in a constrained shape and in an unconstrained shape; in the unconstrained shape, the upper anterior end of the upper frame and lower anterior end of the lower frame are positioned a first distance from one another; in the constrained shape, the upper anterior end of the upper frame and lower anterior end of the lower frame are a second distance from one another, the second distance being less than the first distance (such that it can be inserted into the mouth, i.e. the collapsed position); in the unconstrained shape, the upper frame and the lower frame create an working field in a mouth of a patient around teeth of the patient (the expanded position); 
Regarding claim 8, ‘049 teaches wherein the upper frame and the lower frame are sized and configured to reside substantially entirely within the mouth when configured in the unconstrained shape (see claim 1, i.e. the expanded position).
Regarding claim 9 ‘049 teaches wherein the tongue retractor is configured to limit movement of a tongue of a patient; and the tongue retractor includes a membrane that extends toward the upper anterior end to create a space configured to receive the tongue (see claims 3-4 such that the restricted space is created by the membrane extending upwards to create space for the tongue).
Regarding claim 11 ‘049 teaches, wherein each of the first lateral extension and the second lateral extension is posteriorly curved to extend posteriorly behind the left posterior end and the right posterior end (see claims 1, 12, 19, 23).
Regarding claim 12 ‘049 teaches, wherein each of the first lateral extension and the second lateral extension are configured to extend posteriorly behind posterior teeth in a mouth and configured to permit engagement of occlusal tooth surfaces of the posterior teeth (see claims 1, 12, 19, 23).
Regarding claim 13, ‘049 teaches the soft tissue retraction device configured to create a working field in a mouth of a patient, the soft tissue retraction device comprising a right posterior end; a left posterior end opposite the right posterior end; a lower frame including an anterior end, the lower frame extending from the anterior end to the right posterior end and to the left posterior end; a tongue retractor configured to limit 
Regarding claim 14 ‘049 teaches, the device further comprising an upper frame having an upper anterior end, wherein: the upper frame extends from the upper anterior end to the right posterior end and to the left posterior end; and the lower frame is interconnected with the upper frame at the right posterior end and the left posterior end (see claims 1, 12, 19, 23).
Regarding claim 15 ‘049 teaches wherein the upper frame and the lower frame generally coincide with an arch shape; an upper frame is positionable around an outer surface of an upper dental arch; and a lower frame is positionable around an outer surface of a lower dental arch (claims 1, 12, 14, 19).
Regarding claim 18 ‘049 teaches, wherein each of the first lateral extension and the second lateral extension are configured to extend posteriorly behind posterior teeth in the mouth and configured to permit engagement of occlusal tooth surfaces of the posterior teeth (see claims 1, 12, 19, 23).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/12/2021